   Case 2:18-cv-04969-CBM-JEM Document 24 Filed 10/02/18 Page 1 of 1 Page ID #:190



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL


Case No.      CV 18-4969-CBM (JEMx)                                           Date     October 2, 2018
Title     Mark Hezinger v. United States Attorneys Office for the Central District of California, et al.


Present: The Honorable         CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE


                  V.R. Vallery                                                 Marea Woolrich
                  Deputy Clerk                                                 Court Reporter


            Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                       Not Present                                            Arlene N. Hoang


Proceedings:      DEFENDANT'S MOTION TO DISMISS PLAINTIFF'S COMPLAINT AND TO STRIKE
                  PORTIONS OF THE COMPLAINT [9]


        The case is called and counsel states her appearance. No appearance made on behalf of plaintiff.
        The Court and counsel confer. Defendant's Motion to Dismiss Plaintiff's Complaint is GRANTED.
        A written order will issue.




                                                                                           : 01




        CV-90 (2/10)                             CIVIL MINUTES - GENERAL   Initials of Deputy Clerk VRV
